Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 04, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 11-13, 15 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 5,943,946 A as previously recited) in view of Hsu et al (US 2010/0272870 A1 as previously recited) and Storek et al (US 2011/0117259 A1 as previously recited) and Khalifa (US 2010/0224078 A1 as newly recited).
With respect to claim 1, Chen discloses of a brewing assembly (Figures 2-4) for brewing a beverage (Col. 1, lines 6-9; Figures 2-4), comprising: a brewing chamber 20 comprising a surrounding wall 23 with an exterior surface and a opposite interior surface (Col. 2, lines 20-38; Figures 2-4); outlet 22 coupled with the brewing chamber 20 (Col. 2, line 59 thru Col. 3, line 8; Figures 2-4), wherein the outlet 22 configured to selectively open to expel a brewed beverage there through (Col. 2, line 59 thru Col. 3, line 8; Figures 2-4); a plunger 30 configured to be slidably received in the brewing chamber 20 (Col. 2, lines 39-49; Figures 2-4), wherein the plunger 30 is configured to selectively open upon depressing the plunger 30 to expel the brewed beverage there through (Col. 2, line 59 thru Col. 3, line 8; Figures 2-4); a receiving chamber 10 configured to receive the brewing chamber 20 therein (Col. 2, lines 20-25; Figures 2-4), wherein the receiving chamber 10 is configured to receive the brewed beverage from the brewing chamber 20 upon depressing the plunger 30 to open the outlet 22 and expel the brewed beverage 20 there through (Col. 2, line 59 thru Col. 3, line 8; Figures 2-4); a lip 231 constructed and arranged to mount the brewing chamber 20 into the receiving chamber 10 (Col. 2, lines 30-38; Figures 2-4); the lip 231 formed at an upper end of the brewing chamber 20 (Col. 2, lines 30-38; Figures 2-4). 
Chen is silent regarding a valve assembly coupled with the brewing chamber; wherein the valve assembly comprises a valve configured to selectively open to expel a brewed beverage there through; at least one of a twist lock, a bayonet connector, or a snap fit coupling the brewing chamber with the valve assembly; and a lip and a spacer constructed and arranged to mount the brewing chamber into the receiving chamber; the spacer being along the exterior surface of the brewing chamber adjacent to the upper end. 
However, in the same field of endeavor of a brewing assembly, Hsu et al teaches that it is known in the art to provide a valve assembly 13 coupled with the brewing chamber 1 (Para. 0038 and 0042; Figures 2-4), wherein the valve assembly 13 comprises a valve configured to selectively open to expel a brewed beverage 8 there through (Para. 0038 and 0042; Figures 2-4); a plunger 4 configured to be slidably received in the brewing chamber 1 (Para. 0041; Figures 2-4). Hsu et al also teaches that the plunger 4 is configured to selectively open the valve 13 upon depressing the plunger 4 to expel the brewed beverage 8 there through (Para. 0042; Figure 3-4). The advantage of combining the teachings of Chen in that of Hsu et al is that doing so would enable the extraction process to be quickly carried out at a normal temperature.
However, in the same field of endeavor of a brewing assembly, Storek et al teaches that it is known in the art to provide at least one of a snap coupling 18 the brewing chamber 10 with the valve assembly 12, 33 (Para. 0088-0089; Figures 1-6c). The advantage of combining the teachings of Storek et al in that of Hsu et al is that doing so would allow the ease of use and detachability of a valve by tool for remote washing.
However, in the same field of endeavor of a brewing assembly, Khalifa teaches that it is known in the art to provide and a lip 438 and a spacer 446 constructed and arranged to mount the brewing chamber 430 into the receiving chamber 420 (Para. 0072; Figure 14); the spacer 446 being along the exterior surface of the brewing chamber 430 adjacent to the upper end (Para. 0072; Figure 14). The advantage of combining the teachings of Khalifa in that of Chen in view of Hsu et al and Storek et al is that doing so would allow the beverage holder to form an insulation barrier to insulate the beverage from the ambient temperature of surroundings, either keeping the beverage colder or hotter for a longer period of time.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the outlet, plug member and the lip of the brewing chamber as taught by Chen, by adding the incorporation the valve assembly as taught by Hsu et al, by incorporating the liquid outlet and tube with attachment means for the valve assembly to the brewing chamber as taught by Storek et al, by incorporating the spacer adjacent to the lip of the brewing chamber as taught by Khalifa; thereby to allowing beverages to be infused into a beverage device to be used for both beverage infusion and also serves as a drinking cup. 

With respect to claim 2, Chen, as applied by claim 1, does not explicitly teach that the valve comprises a pressure-actuated valve configured to automatically open following application of a threshold pressure within the brewing chamber.
However, in the same field of endeavor of a brewing assembly, Hsu et al teaches that it is known in the art to provide the valve 13 comprises a pressure- actuated valve (i.e. Hsu teaches that when the screw handle is rotated and the piston 41 is forced downward within the brewing container 1, the valve opens based on the pressure enabling the compressed extracted liquid to flow out into the collection container 9; Para. 0042; Figures 2-4) configured to automatically open following application of a threshold pressure (i.e. the valve opens based on the pressure enabling the compressed extracted liquid to flow out into the collection container 9; Para. 0042; Figures 2-4 ) within the brewing chamber 1 (Para. 0042; Figures 3-4). The advantage of combining the teachings of Chen in that of Hsu et al is that doing so would enable the 
extraction process to be quickly carried out at a normal temperature.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the outlet and plug member of the brewing chamber as taught by Chen, by adding the incorporation of a valve assembly as taught by Hsu et al; thereby enabling the extraction process to be quickly carried out at a normal temperature. 

With respect to claim 3, Chen, as applied by claim 1, does not explicitly teach that the valve assembly is configured to isolate the brewing chamber from the receiving chamber such that in a natural configuration prior to application of a force on the plunger no liquid is able to pass from the brewing chamber to the receiving chamber.
However, in the same field of endeavor of a brewing assembly, Hsu et al teaches that it is known in the art to provide the valve assembly 13 is configured to isolate the brewing chamber 1 from the receiving chamber 9 such that in a natural configuration prior to application of a force on the plunger 4 no liquid 7 is able to pass from the brewing chamber 1 to the brewing chamber 1 (i.e. moves from the top of the brewing chamber to the bottom of the brewing chamber; Para. 0041-0042; Figures 3-4). The advantage of combining the teachings of Chen in that of Hsu et al is that doing so would enable the extraction process to be quickly carried out at a normal temperature.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the outlet and plug member of the brewing chamber as taught by Chen, by adding the incorporation of a valve assembly as taught by Hsu et al; thereby enabling the extraction process to be quickly carried out at a normal temperature. 

With respect to claim 5, Chen, as applied to claim 1, does disclose that the receiving chamber 10 comprises a carafe (i.e. a drinking vessel; Col. 3, lines 26-30; Figures 3-5).  

With respect to claim 6, Chen in view of Hsu et al and Storek et al, as applied to claim 1, does not explicitly disclose that the spacer comprises a soft malleable material. 
However, in the same field of endeavor of a brewing assembly, Khalifa teaches that it is known in the art to provide that the spacer 446 comprises a soft malleable material (i.e. an elastomeric material, such as silicone rubber; Para. 0052 and 0072; Figures 1-5). The advantage of combining the teachings of Khalifa in that of Chen in view of Hsu et al and Storek et al is that doing so would allow the beverage holder to form an insulation barrier to insulate the beverage from the ambient temperature of surroundings, either keeping the beverage colder or hotter for a longer period of time.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the lip of the brewing chamber as taught by Chen in view of Hsu et al and Storek et al, by adding the incorporation of the spacer adjacent to the lip of the brewing chamber as taught by Khalifa, thereby allowing the beverage holder to form an insulation barrier to insulate the beverage from the ambient temperature of surroundings, either keeping the beverage colder or hotter for a longer period of time. 

With respect to claim 7, Chen in view of Hsu et al, as applied to claim 1, does not explicitly disclose the valve assembly is removably coupled with the brewing chamber. 
However, in the same field of endeavor of a brewing assembly, Storek et al teaches that it is known in the art to provide that the valve assembly 12, 33 is removably coupled with the brewing chamber 10 (Para. 0088-0089; Figures 1-6c). The advantage of combining the teachings of Storek et al in that of Chen in view of Hsu et al is that doing so would allow the ease of use and detachability of a valve by tool for remote washing.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the outlet to the brewing chamber as taught by Chen in view of Hsu et al, by incorporating the liquid outlet and tube with attachment means for the valve assembly to the brewing chamber as taught by Storek et al, thereby allowing the ease of use and detachability of a valve by tool for remote washing.

With respect to claim 8, Chen, as applied to claim 7, does disclose that the plunger 30 is configured to wholly expel spent brewing material from the brewing chamber 20 following a brewing process (Col. 3, lines 14-25; Figures 1-5). 

With respect to claim 22, Chen in view of Hsu et al and Storek et al, as applied to claim 1, does not explicitly disclose that the spacer comprises a plurality of tabs protruding from the exterior surface of the brewing chamber. 
However, in the same field of endeavor of a brewing assembly, Khalifa teaches that it is known in the art to provide that the spacer 134, 138 comprises a plurality of tabs protruding from the exterior surface of the brewing chamber 130 (Para. 0062; Figures 9-11). The advantage of combining the teachings of Khalifa in that of Chen in view of Hsu et al and Storek et al is that doing so would allow the beverage holder to form an insulation barrier to insulate the beverage from the ambient temperature of surroundings, either keeping the beverage colder or hotter for a longer period of time.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the lip of the brewing chamber as taught by Chen in view of Hsu et al and Storek et al, by adding the incorporation of the spacer adjacent to the lip of the brewing chamber as taught by Khalifa, thereby allowing the beverage holder to form an insulation barrier to insulate the beverage from the ambient temperature of surroundings, either keeping the beverage colder or hotter for a longer period of time.

With respect to claim 11, Chen, does discloses of a brewing assembly (Figures 2-4) for brewing a beverage (Col. 1, lines 6-9; Figures 2-4), comprising: a brewing chamber 20 configured to brew a beverage therein, the brewing chamber 20 comprising a surrounding wall 23 with an exterior surface and a opposite interior surface (Col. 2, lines 20-38; Figures 2-4); outlet 22 coupled with the brewing chamber 20 configured to selectively open to expel a brewed beverage from the brewing chamber 20 (Col. 2, line 59 thru Col. 3, line 8; Figures 2-4); a plunger 30 configured to be slidably received in the brewing chamber 20 (Col. 2, lines 39-49; Figures 2-4), wherein the plunger 30 is configured to selectively open the outlet 22 upon depressing the plunger 30 to expel the brewed beverage there through (Col. 2, line 59 thru Col. 3, line 8; Figures 2-4); a lip 231 constructed and arranged to mount the brewing chamber 20 into the receiving chamber 10 (Col. 2, lines 30-38; Figures 2-4); the lip 231 formed at an upper end of the brewing chamber 20 (Col. 2, lines 30-38; Figures 2-4). 
Chen is silent regarding a valve assembly including a valve coupled with the brewing chamber and configured to selectively open to expel a brewed beverage from the brewing chamber; the valve assembly includes at least one of a twist lock, a bayonet connector, or a snap fit to couple the valve assembly with the brewing chamber; and a lip and a spacer constructed and arranged to mount the brewing chamber into the receiving chamber; the spacer being along the exterior surface of the brewing chamber adjacent to the upper end. 
However, in the same field of endeavor of a brewing assembly, Hsu et al teaches that it is known in the art to provide a valve assembly (i.e. outlet conduit and valve; Figures 2-4) including a valve 13 coupled with the brewing chamber 1 and configured to selectively open to expel a brewed beverage 8 from the brewing chamber 1 (Para. 0038 and 0042; Figures 2-4). Hsu et al also teaches that the plunger 4 is configured to selectively open the valve 13 upon depressing the plunger 4 to expel the brewed beverage 8 there through (Para. 0042; Figure 3-4). The advantage of combining the teachings of Chen in that of Hsu et al is that doing so would enable the extraction process to be quickly carried out at a normal temperature.
However, in the same field of endeavor of a brewing assembly, Storek et al teaches that it is known in the art to provide the valve assembly 12, 33 includes at least one of a snap fit to couple the valve assembly 12, 33 with the brewing chamber 10 (Para. 0088-0089; Figures 1-6c). The advantage of combining the teachings of Storek et al in that of Chen in view of Hsu et al is that doing so would allow the ease of use and detachability of a valve by tool for remote washing.
However, in the same field of endeavor of a brewing assembly, Khalifa teaches that it is known in the art to provide a lip 438 and a spacer 446 constructed and arranged to mount the brewing chamber 430 into the receiving chamber 420 (Para. 0072; Figure 14); the spacer 446 being along the exterior surface of the brewing chamber 430 adjacent to the upper end (Para. 0072; Figure 14). The advantage of combining the teachings of Khalifa in that of Chen in view of Hsu et al and Storek et al is that doing so would allow the beverage holder to form an insulation barrier to insulate the beverage from the ambient temperature of surroundings, either keeping the beverage colder or hotter for a longer period of time.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the opening and the lip of the brewing chamber as taught by Chen, by incorporating the valve assembly of Hsu et al, by incorporating the attachment of the valve assembly to the brewing chamber as taught by Storek et al, by incorporating the spacer adjacent to the lip of the brewing chamber as taught by Khalifa; thereby to allowing beverages to be infused into a convenient device that both prepares a beverage infusion and also serves as a drinking cup. 

With respect to claim 12, Chen, as applied to claim 11, does disclose that the brewing chamber 20 is configured to be selectively received within a receiving chamber 10 to receive the brewed beverage from the brewing chamber 20, and wherein the brewing chamber 20 is configured to be securely received with the receiving chamber 10 (Col. 2, lines 20-25; Col. 3, lines 14-25; Figures 2-5).  

With respect to claim 13, Chen in view of Hsu et al and Storek et al, as applied to claim 12, does not explicitly disclose that the spacer comprises a soft malleable material. 
However, in the same field of endeavor of a brewing assembly, Khalifa teaches that it is known in the art to provide that the spacer 446 comprises a soft malleable material (i.e. an elastomeric material, such as silicone rubber; Para. 0052 and 0072; Figures 1-5). The advantage of combining the teachings of Khalifa in that of Chen in view of Hsu et al and Storek et al is that doing so would allow the beverage holder to form an insulation barrier to insulate the beverage from the ambient temperature of surroundings, either keeping the beverage colder or hotter for a longer period of time.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the lip of the brewing chamber as taught by Chen in view of Hsu et al and Storek et al, by adding the incorporation of the spacer adjacent to the lip of the brewing chamber as taught by Khalifa, thereby allowing the beverage holder to form an insulation barrier to insulate the beverage from the ambient temperature of surroundings, either keeping the beverage colder or hotter for a longer period of time.

With respect to claim 15, Chen in view of Hsu et al, as applied to claim 11, does not explicitly disclose that at least one of a snap fit is configured to allow the valve assembly to be selectively removed from the brewing chamber. 
However, in the same field of endeavor of a brewing assembly, Storek et al teaches that it is known in the art to provide at least one of a snap fit is configured to allow the valve assembly 12, 33 to be selectively removed from the brewing chamber 10 (Para. 0088-0089; Figures 1-6c). The advantage of combining the teachings of Storek et al in that of Chen in view of Hsu et al is that doing so would allow the ease of use and detachability of a valve by tool for remote washing.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the outlet of the brewing chamber as taught by Chen in view of Hsu et al, by incorporating the attachment of the valve assembly to the brewing chamber as taught by Storek et al, thereby to allowing the ease of use and detachability of a valve by tool for remote washing. 

With respect to claim 21, Chen in view of Hsu et al and Storek et al, as applied to claim 11, does not explicitly disclose that the spacer comprises a plurality of tabs protruding from the exterior surface of the brewing chamber. 
However, in the same field of endeavor of a brewing assembly, Khalifa teaches that it is known in the art to provide that the spacer 134, 138 comprises a plurality of tabs protruding from the exterior surface of the brewing chamber 130 (Para. 0062; Figures 9-11). The advantage of combining the teachings of Khalifa in that of Chen in view of Hsu et al and Storek et al is that doing so would allow the beverage holder to form an insulation barrier to insulate the beverage from the ambient temperature of surroundings, either keeping the beverage colder or hotter for a longer period of time.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the lip of the brewing chamber as taught by Chen in view of Hsu et al and Storek et al, by adding the incorporation of the spacer adjacent to the lip of the brewing chamber as taught by Khalifa, thereby allowing the beverage holder to form an insulation barrier to insulate the beverage from the ambient temperature of surroundings, either keeping the beverage colder or hotter for a longer period of time.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 5,943,946 A as previously recited) in view of Hsu et al (US 2010/0272870 A1 as previously recited) and Storek et al (US 2011/0117259 A1 as previously recited) and Khalifa (US 2010/0224078 A1 as newly recited) as applied to claim 1 above, and further in view of Bombeck et al (US 2012/0219686 A1 as previously recited).
With respect to claim 9, Chen in view of Hsu et al and Storek et al and Khalifa, as applied to claim 1, does not explicitly disclose that the plunger comprises an annular flange formed along a perimeter of the plunger, and wherein the annular flange forms a recession facing towards the valve assembly when the plunger is positioned within the brewing chamber.  
However, in the same field of endeavor of a brewing assembly, Bombeck et al teaches that it is known in the art to provide that the plunger 12 comprises an annular flange 12a formed along a perimeter of the plunger 12 (Para. 0028; Figures 4-6), and wherein the annular flange 12a forms a recession 28 facing towards the valve assembly 15 when the plunger 12 is positioned within the brewing chamber 10 (Para. 0029-0030; Figures 4-6).  The advantage of combining the teachings of Bombeck et al in that of Chen in view of Hsu et al and Storek et al and Khalifa is that doing so would provide the removal of the spent flavor base from the brew vessel.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the plunger as taught by Chen in view of Hsu et al and Storek et al and Khalifa, by incorporating the plunger as taught by Bombeck et al, thereby removing the spent flavor base from the brew vessel.

With respect to claim 10, Chen in view of Hsu et al and Storek et al and Khalifa, as applied to claim 9, does not explicitly disclose that the plunger is part of a plunger assembly, and wherein the plunger assembly further comprises a handle and a shaft extending between the handle and the plunger.  
However, in the same field of endeavor of a brewing assembly, Bombeck et al teaches that it is known in the art to provide that the plunger 12 is part of a plunger assembly 11, and wherein the plunger assembly 11 further comprises a handle 36 and a shaft extending (i.e. Figure 6) between the handle 36 and the plunger 11 (Para. 0034; Figures 4-6). The advantage of combining the teachings of Bombeck et al in that of Chen in view of Hsu et al and Storek et al and Khalifa is that doing so would provide the removal of the spent flavor base from the brew vessel.
Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the plunger as taught by Chen in view of Hsu et al and Storek et al and Khalifa, by incorporating the plunger as taught by Bombeck et al, thereby to removing the spent flavor base from the brew vessel.

Response to Amendment
With respect to the 35 USC 112 Rejection: Applicant’s claim amendment filed on April 04, 2022, overcomes the 35 USC 112 rejection of the previous Office action.

Response to Arguments
Applicant’s arguments, see pages 6-7, filed April 04, 2022, with respect to the rejection(s) of independent claim(s) 1 and 11 under 35 USC 103 over by Hsu et al in view of Storek et al have been fully considered and are persuasive. Therefore, the previous 35 USC 103 rejection of the last Office action has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made a new 35 USC 103 over Chen in view of Hsu et al and Storek et al and Khalifa.

Applicant argues: “None of Hsu et al., Storek, Chen, or Bombeck et al., alone or in combination with each other, discloses or suggest the combination of claims 1 and 11 including the claimed features of the lip and spacer”, on page 7 of remarks.
Examiner response: The examiner respectfully agrees with applicant’s interpretation of the previous rejection. Applicant is correct that the combination of Hsu et al., Storek, Chen, or Bombeck et al., alone or in combination with each other fails to teach the claimed features of the lip and spacer. However after further search and consideration the examiner has found a newly recited prior art Khalifa that teaches of the lip and spacer as required by claims 1 and 11. Therefore the examiner has now rejected claims 1 and 11 under 35 USC 103 over Chen in view of Hsu et al and Storek et al and Khalifa because the prior art teaches all of the language as required by the independent claims. 
The examiner interprets that Chen teaches of a beverage chamber fitted within the receiving chamber; a plunger within the beverage chamber; a beverage chamber with a lip; and a outlet from the beverage chamber to the receiving chamber that is controlled by a plug on the plunger. Where Chen is deficient with the valve assembly, the examiner uses Hsu et al valve assembly to added to the outlet of Chen to remedy those deficiencies. Where Chen is deficient with the twist lock coupling for the valve assembly, the examiner uses Storek et al outlet and tube coupling means to remedy the outlet of the Chen deficiencies. Where Chen is deficient with the lip and spacer, the examiner uses Khalifa lip and spacer to remedy the brewing chamber lip of Chen deficiencies. Since the combination teaches of Chen in view of Hsu et al and Storek et al and Khalifa teaches all of the limitations of the new amended independent claims 1 and 11, claims 1 and 11 are rejected under 35 USC 103(a). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/Examiner, Art Unit 3761                                                                                                                                                                                                        May 5, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761